 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of _____ ___,
20__ by and among chatAND, Inc., a Nevada corporation (the “Company”), and each
of the purchasers identified on the signature pages hereto and such purchasers’
respective successors and assigns (individually, a “Purchaser” and collectively,
the “Purchasers”).

 

The parties hereto agree as follows:

 

Article I.

Purchase and Sale of COMMON Stock

 

Section 1.01 Purchase and Sale of Stock. Upon the following terms and
conditions, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, that
number of shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), as is set forth on each such Purchaser’s signature page hereto
(collectively, the “Shares”), at a price per share equal to $0.20 (the “Per
Share Purchase Price”). The Company and the Purchasers are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Rule 506 of Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Securities
Act”). The maximum number of shares of Common Stock to be issued and sold by the
Company pursuant to this Agreement is 1,250,000 shares of Common Stock for
aggregate gross proceeds of up to $250,000. Each Purchaser acknowledges and
agrees that there is no minimum number of shares of Common Stock required to be
issued and sold by the Company hereunder and, accordingly, the Closing (as
defined below), is not conditional upon any minimum number of shares of Common
Stock being issued and sold hereunder.

 

Section 1.02 Warrants. The Company agrees to issue to each Purchaser a Warrant
in substantially the form attached hereto as Exhibit A (each a “Warrant” and
collectively, the “Warrants”), to purchase that number of shares of Common Stock
as is equal to one-hundred percent (100%) of the number of Shares purchased by
each such Purchaser hereunder. The Warrants shall have an initial term of five
(5) years from their issuance date and shall have an initial exercise price per
share equal to $0.24.

 

Section 1.03 Warrant Shares. The Company has authorized and has reserved and
covenants to continue to reserve, free of preemptive rights and other similar
contractual rights of stockholders, that number of shares of Common Stock equal
to one hundred percent (100%) of the number of shares of Common Stock as shall
from time to time be sufficient to effect the exercise of all of the Warrants
then outstanding. Any shares of Common Stock issuable upon exercise of the
Warrants (and such shares when issued) are herein referred to as the “Warrant
Shares”. The Shares, the Warrants and the Warrant Shares are sometimes
collectively referred to as the “Securities.”

 

Section 1.04 Closing. The closing of the purchase and sale of the Shares and the
Warrants hereunder (the “Closing”) shall occur concurrently with the execution
of this Agreement by the Company and the Purchasers. In particular, immediately
following execution of this Agreement by the Purchasers and the Company, each
Purchaser shall transmit to the Company, via wire transfer of immediately
available funds, such Purchaser’s total purchase price hereunder (with respect
to each Purchaser, the “Individual Purchase Price”), and the Company shall
deliver an originally executed Warrant to each Purchaser to acquire that number
of shares of Common Stock as is set forth on such Purchaser’s signature page
hereto and irrevocably instruct the Company’s transfer agent to deliver to each
Purchaser a stock certificate for the number of Shares purchased hereunder by
each such Purchaser.

 

 

 

 

Article II.

Representations and Warranties

 

Section 2.01 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers, as of the date hereof, as follows:

 

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being conducted.
The Company is duly qualified as a foreign corporation to do business and is in
good standing in every jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary except for
any jurisdiction(s) (alone or in the aggregate) in which the failure to be so
qualified will not have material adverse effect on the business, operations,
assets, properties, prospects or financial condition of the Company and its
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under the Transaction Documents in any material
respect (each, a “Material Adverse Effect”).

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement and the Warrants
(collectively, the “Transaction Documents”) and to issue and sell the Shares and
the Warrants in accordance with the terms hereof and otherwise carry out its
obligations thereunder. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required. The Transaction Documents have been duly executed and delivered by the
Company. Each of the Transaction Documents constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.

 

(c) Issuance of Shares. The Shares and the Warrants to be issued at the Closing
have been duly authorized by all necessary corporate action and the Shares, when
paid for or issued in accordance with the terms hereof, shall be validly issued
and outstanding, fully paid and nonassessable. When the Warrant Shares are
issued in accordance with the terms of the Warrants, such shares will be duly
authorized by all necessary corporate action and validly issued and outstanding,
fully paid and nonassessable, and the holders shall be entitled to all rights
accorded to a holder of Common Stock.

 

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the performance by the Company of its obligations
under the Warrants and the consummation by the Company of the transactions
contemplated herein and therein do not and will not (i) conflict with or violate
any provision of the Company’s Articles of Incorporation or Bylaws, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company is a party or by which it or its
properties or assets are bound, (iii) create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property of the
Company under any agreement or any commitment to which the Company is a party or
by which the Company is bound or by which any of its properties or assets are
bound or (iv) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to the Company or by which any
property or asset of the Company are bound or affected, except, in all cases
other than violations pursuant to clause (i) above, for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations
as would not, individually or in the aggregate, have or reasonably be expected
to have a Material Adverse Effect.

 

- 2 -

 

 

(e) Commission Documents, Financial Statements. The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission pursuant to the reporting requirements of the Exchange
Act, including material filed pursuant to Section 13(a) or 15(d) of the Exchange
Act from January 1, 2011 through the date hereof (all of the foregoing including
filings incorporated by reference therein being referred to herein as the
“Commission Documents”). At the times of their respective filings, the
Commission Documents complied in all material respects with the requirements of
the Exchange Act and the rules and regulations of the Commission promulgated
thereunder and other federal, state and local laws, rules and regulations
applicable to such documents and, as for their respective dates, none of the
Commission Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the Commission Documents comply as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission or other applicable rules and regulations with respect thereto.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

Section 2.02 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:

 

(a) Organization and Standing of the Purchasers. If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

(b) Authorization and Power. Each Purchaser has the requisite power and
authority to enter into and perform this Agreement and to purchase the
Securities being sold to it hereunder. The execution, delivery and performance
of this Agreement by such Purchaser and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or partnership action, and no further consent or authorization of such
Purchaser or its Board of Directors, stockholders, or partners, as the case may
be, is required. This Agreement has been duly authorized, executed and delivered
by such Purchaser and constitutes, or shall constitute when executed and
delivered, a valid and binding obligation of the Purchaser enforceable against
the Purchaser in accordance with the terms thereof, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

 

- 3 -

 

 

(c) Purchase For Own Account. Each Purchaser is acquiring the Securities solely
for its own account and not with a view to or for sale in connection with
distribution. Each Purchaser does not have a present intention to sell the
Shares or the Warrants, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of the Shares or the Warrants
to or through any person or entity; provided, however, that by making the
representations herein and subject to Section 2.02(g) below, such Purchaser does
not agree to hold the Shares or the Warrants for any minimum or other specific
term and reserves the right to dispose of the Shares or the Warrants at any time
in accordance with federal and state securities laws applicable to such
disposition. Each Purchaser acknowledges that it is able to bear the financial
risks associated with an investment in the Securities and that it has been given
full access to such records of the Company and its subsidiaries and to the
officers of the Company and its subsidiaries and received such information as it
has deemed necessary or appropriate to conduct its due diligence investigation
and has sufficient knowledge and experience in investing in companies similar to
the Company in terms of the Company’s stage of development so as to be able to
evaluate the risks and merits of its investment in the Company.

 

(d) Status of Purchasers. Such Purchaser is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act. Such Purchaser is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Purchaser is not a broker-dealer.

 

(e) Opportunities for Additional Information. Each Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company. Neither such inquiries nor any other investigation conducted by
or on behalf of such Purchaser or its representatives or counsel shall modify,
amend or affect such Purchaser’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained in the
Transaction Documents.

 

(f) No General Solicitation. Each Purchaser acknowledges that the Shares and the
Warrants were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.

 

(g) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Shares or Warrants are registered under the Securities
Act or an exemption from registration is available. Such Purchaser acknowledges
that such Purchaser is familiar with Rule 144 of the rules and regulations of
the Commission, as amended, promulgated pursuant to the Securities Act (“Rule
144”), and that such person has been advised that Rule 144 permits resales only
under certain circumstances. Such Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Shares or
Warrants without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

 

(h) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirement of federal and state securities laws and the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities.

 

- 4 -

 

 

(i) Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Shares or the Warrants.

 

(j) Independent Investment. Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Securities purchased hereunder
for purposes of Section 13(d) under the Exchange Act, and each Purchaser is
acting independently with respect to its investment in the Securities.

 

Article III.

OTHER AGREEMENTS OF THE PARTIES

 

Section 3.01 Transfer Restrictions.

 

(a) The Purchasers covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144 at such time that the Company is not required
to be in compliance with Rule 144(c) and any other limitations or requirements
set forth in Rule 144, the Company may require the transferor to provide the
Company with an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration under the Securities
Act.

 

(b) The Purchasers agree to the imprinting of the following legend on any
certificate evidencing any of the Securities (in addition to any legend required
by applicable state securities or “blue sky” laws):

 

THESE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

Section 3.02 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares and Warrants in a manner that would require the registration under
the Securities Act of the sale of the Shares and Warrants to the Purchasers.

 

Section 3.03 Securities Laws Disclosure; Publicity. The Company shall, at or
before 5:30 p.m., New York time, on the fourth business day following execution
of this Agreement, file a Current Report on Form 8-K with the Commission
describing the terms of the transactions contemplated by the Transaction
Documents and including as exhibits to such Current Report on Form 8-K the
Transaction Documents, in the form required by the Exchange Act. Thereafter, the
Company shall timely file any filings and notices required by the Commission or
applicable state law with respect to the transactions contemplated hereby and
provide copies thereof to the Purchasers upon request.

 

- 5 -

 

 

Section 3.04 Purchase Price Reset.

 

(a) Until the date that is twelve months after the date hereof, in the event
that the Company issues or sells any shares of Common Stock or any Common Stock
Equivalent (as defined below) pursuant to which shares of Common Stock may be
acquired at a price less than the Base Price (as defined below) (subject to
appropriate adjustments for any stock dividend, stock split, stock combination,
reclassification or similar transaction after the date hereof) (such lower
price, the “Lower Price” and such issuances, collectively, a “Dilutive
Issuance”), then the Company shall promptly issue such number of additional
shares of Common Stock to each Purchaser, for no additional consideration, equal
to the product of (A) a fraction the numerator of which is the Base Price and
the denominator of which is the Lower Price and (B) the number of Shares then
held by the Purchaser plus the number of shares of Common Stock previously
issued to such Purchaser pursuant to this Section 3.04(a) then held by the
Purchaser (each such additional issuance of shares of Common Stock, a “Dilution
Adjustment”). Such Dilution Adjustment shall be made successively whenever such
a Dilutive Issuance is made. Notwithstanding the foregoing, this Section 3.04(a)
shall not apply in respect of an Exempt Issuance (as defined below). No
fractional shares shall be issued as a result of this Section 3.04(a) and any
fractional shares shall be rounded down to the nearest whole number.

 

(b) For the purposes of this Agreement:

 

(i) “Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under direct or indirect common control with such
Person.

 

(ii) “Base Price” means, initially, the Per Share Purchase Price and after each
Dilution Adjustment, the Lower Price that resulted in such Dilution Adjustment.

 

(iii) “Common Stock Equivalent” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

 

(iv) “Exempt Issuance” means the issuance of (A) shares of Common Stock or
options to employees, officers, consultants or directors of the Company pursuant
to any stock option plan of the Company in effect on the date hereof on the
terms in effect on the date hereof, (B) securities upon the exercise or exchange
of or conversion of any Securities issued hereunder, (C) Common Stock
Equivalents issued and outstanding on the date of this Agreement, provided that
such Common Stock Equivalents have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities and (D) securities
issued in connection with a joint venture, merger, acquisition, or consolidation
of all or substantially all of the assets, securities or business division of
another entity or other strategic transaction so long as, in each case, such
issuances are not for the principal purpose of raising capital.

 

(v) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

(vi) “Principal Market” means whichever of the NYSE MKT, Nasdaq Capital Market,
Nasdaq Global Market, Nasdaq Global Select Market, Bulletin Board, New York
Stock Exchange or any over-the-counter bulletin board service maintained by OTC
Markets Group Inc. is at the time the principal trading exchange or market for
the Common Stock.

 

- 6 -

 

 

Article IV.

Miscellaneous

 

Section 4.01 Fees and Expenses. Except as otherwise set forth in this Agreement
and the other Transaction Documents, each party shall pay the fees and expenses
of its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement. The Company shall pay all
stamp or other similar taxes and duties levied in connection with issuance of
the Shares and the Warrants pursuant hereto.

 

Section 4.02 Specific Enforcement, Consent to Jurisdiction.

 

(a) The Company and the Purchasers acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement or the
other Transaction Documents were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to seek an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.

 

(b) Each of the Company and the Purchasers (i) hereby irrevocably submits to the
jurisdiction of the United States District Court sitting in the Southern
District of New York and the courts of the State of New York located in New York
County for the purposes of any suit, action or proceeding arising out of or
relating to this Agreement or any of the other Transaction Documents or the
transactions contemplated hereby or thereby and (ii) hereby waives, and agrees
not to assert in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of such court, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. Each of the Company and the Purchasers
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section
4.02(b) shall affect or limit any right to serve process in any other manner
permitted by law.

 

Section 4.03 Entire Agreement; Amendment. This Agreement (including all exhibits
and schedules hereto) and the Transaction Documents contain the entire
understanding and agreement of the parties with respect to the matters covered
hereby and, except as specifically set forth herein or in the Transaction
Documents, neither the Company nor any of the Purchasers makes any
representations, warranty, covenant or undertaking with respect to such matters
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein. No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and the Purchasers holding a majority of the Shares then outstanding and
held by Purchasers. No such amendment or waiver shall be effective to the extent
that it applies to less than all of the holders of the Shares then outstanding.

 

- 7 -

 

 

Section 4.04 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery, e-mail or facsimile at the address or number
designated below (if delivered on a business day during normal business hours
where such notice is to be received), or the first business day following such
delivery (if delivered other than on a business day during normal business hours
where such notice is to be received) or (b) on the second business day following
the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur.
The addresses for such communications shall be:

 

  (a) If to the Company:

 

  chatAND, Inc.   5490 South Rainbow Blvd.   Las Vegas, NV 89118   Attention:
Michael Lebor, CEO   Fax No.:       with copies to:       Haynes and Boone, LLP
  30 Rockefeller Plaza, 26th Floor   New York, New York 10112   Attention: Rick
A. Werner, Esq.   Fax No.: (212) 884-8234

 

  (b)If to any Purchaser at the address of such Purchaser set forth on the
signature pages hereto.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 4.05 Waivers. No waiver by either party of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any other provisions, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right accruing
to it thereafter.

 

Section 4.06 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 4.07 Successors and Assigns; Restrictions on Transfer. This Agreement
shall be binding upon and inure to the benefit of the parties and their
successors and assigns. The Company may not assign this Agreement or any rights
or obligations hereunder without the prior written consent of the Purchasers.

 

Section 4.08 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

 

Section 4.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction. This Agreement shall
not be interpreted or construed with any presumption against the party causing
this Agreement to be drafted. Each party hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all rights to a trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

- 8 -

 

 

Section 4.10 Survival. The representations and warranties of the Company and the
Purchasers shall survive the execution and delivery hereof and the Closing
hereunder for the applicable statute of limitations period.

 

Section 4.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties hereto, it being understood that all parties need
not sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

 

Section 4.12 Severability. The provisions of this Agreement and the other
Transaction Documents are severable and, in the event that any court of
competent jurisdiction shall determine that any one or more of the provisions or
part of the provisions contained in this Agreement or the other Transaction
Documents shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement or the other
Transaction Documents and such provision shall be reformed and construed as if
such invalid or illegal or unenforceable provision, or part of such provision,
had never been contained herein, so that such provisions would be valid, legal
and enforceable to the maximum extent possible.

 

Section 4.13 Further Assurances. From and after the date of this Agreement, upon
the request of any Purchaser or the Company, each of the Company and the
Purchasers shall execute and deliver such instrument, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement, the Shares,
the Warrants and the Warrant Shares.

 

Section 4.14 Like Treatment of Purchasers. No consideration shall be offered or
paid to any Purchaser to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the Purchasers then holding Shares. Further, the Company
shall not make any payments or issue any securities to the Purchasers in amounts
which are disproportionate to the respective numbers of outstanding Shares held
by any Purchasers at any applicable time. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of the Shares, the Warrants or otherwise.

 

[SIGNATURE PAGES FOLLOWS]

 

- 9 -

 

 

Company Signature Page

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized signatory as of the date first above written.

 

  chatAND, Inc.         By:     Name: Michael Lebor   Title: Chief Executive
Officer

 

 

 

 

Purchaser Signature Page

 

By its execution and delivery of this signature page, the undersigned Purchaser
hereby joins in and agrees to be bound by the terms and conditions of the
Securities Purchase Agreement dated as of _____ ___, 20__ (the “Purchase
Agreement”) by and among chatAND, Inc. and the Purchasers (as defined therein),
as to the number of shares of Common Stock set forth below and as to a Warrant
to purchase the number of Warrant Shares (as defined therein) set forth below,
and authorizes this signature page to be attached to the Purchase Agreement or
counterparts thereof.

 

  Name of Purchaser:               By:     Name:     Title:           Address:  
                    Telephone No.:           Facsimile No.:           Email
Address:           Number of Shares:           Number of Warrant Shares:        
  Aggregate Purchase Price: $           Tax ID No.  

 

Delivery Instructions (if different than above):

 

c/o:    

 

Address:          

 

Telephone No.:           Facsimile No. :    

 

Other Special Instructions:    

 

 

 

 

EXHIBIT A to the

SECURITIES PURCHASE AGREEMENT FOR

chatAND, INC.

 

FORM OF WARRANT

 

 

 



 